512 F.2d 719
89 L.R.R.M. (BNA) 3152, 77 Lab.Cas.  P 11,010
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MOTOR CITY ELECTRIC COMPANY, Respondent.
No. 74-1617.
United States Court of Appeals,Sixth Circuit.
March 13, 1975.

Elliott Moore, Deputy Associate Gen. Counsel, Peter G. Nash, John S. Irving, Patrick H. Hardin, John D. Burgoyne, William M. Bernstein, N.L.R.B., Washington, D. C., Bernard Gottfried, Director, Region 7, N.L.R.B., Detroit, Mich., for petitioner.
Allen Schwartz, Leonard D. Givens, Miller, Canfield, Paddock & Stone, Thomas P. Hustoles, Detroit, Mich., for respondent.


1
Before PHILLIPS, Chief Judge, CELEBREZZE, Circuit Judge, and RUBIN, District Judge.*

ORDER

2
This case is before the court on the application of the National Labor Relations Board for enforcement of its order issued against Motor City Electric Company on June 25, 1973.  Reference is made to the decision of the Board, reported at 204 N.L.R.B. No. 77, for a recitation of the facts.


3
Among other things the Board ordered the company to offer immediate reemployment to Robert D. McDaniel.  Upon consideration, the court concludes that this part of the order of the Board is not supported by substantial evidence on the record considered as a whole.  Universal Camera Corp. v. NLRB, 340 U.S. 474, 71 S. Ct. 456, 95 L. Ed. 456 (1951).


4
The court concludes that the remaining parts of the order of the Board are supported by substantial evidence.


5
Accordingly, it is ordered that enforcement is granted as to all parts of the order and decision of the Board except that part requiring the reemployment of Robert D. McDaniel.



*
 Honorable Carl B. Rubin, Judge, United States District Court, Southern District of Ohio, sitting by designation